

 
 

--------------------------------------------------------------------------------

 

NU SKIN ENTERPRISES, INC.
 
2010 OMNIBUS INCENTIVE PLAN
 
PERFORMANCE STOCK OPTION GRANT NOTICE
 
Nu Skin Enterprises, Inc. (“Company”), pursuant to its 2010 Omnibus Incentive
Plan (“Plan”) and the 2010 Omnibus Incentive Plan Master Performance Stock
Option Agreement (“Master Agreement”) previously entered into by the parties,
hereby grants to the “Employee” identified below an option to purchase the
number of shares of the Company’s common stock (“Shares”) set forth below.  This
option is subject to all of the terms and conditions set forth in this
Performance Stock Option Grant Notice (the “Grant Notice”), the Master Agreement
and the Plan, all of which are incorporated herein in their entirety.  Any
capitalized terms not defined herein shall have the meaning provided to such
terms in the Plan.
 
Employee:
Date of Grant:
Vesting Commencement Date: N/A
Number of Shares Subject to Option:
Exercise Price (Per Share):
Total Exercise Price:
Expiration Date:
Type of Grant [check
one]:                                                            Incentive Stock
Option1          Nonstatutory Stock Option
Exercise Schedule:
Same as Vesting Schedule.

 
Vesting Schedule:

Termination:
Any unvested options shall terminate in full upon the earlier of:

Payment:                                           By cash or check
Same day sale program (if permitted by the Board)
Tender of Common Stock (if permitted by the Board)


Additional Terms/Acknowledgements:  The Employee acknowledges receipt of, and
understands and agrees that his or her Option is subject to this Grant Notice,
the Master Agreement and the Plan.  The Employee further acknowledges that as of
the Date of Grant, this Grant Notice, the Master Agreement and the Plan set
forth the entire understanding between the Employee and the Company regarding
the acquisition of Shares covered by this Grant Notice and supersedes all prior
oral and written agreements on that subject with the exception of the
agreements, if any, listed below.  To the extent that this Grant Notice varies
the terms of the Master Agreement, this Grant Notice will prevail only with
respect to Options granted pursuant to this Grant Notice.
 
Other Agreements:
 


 

 
NU SKIN ENTERPRISES, INC.
 
By:
 
Name:
[REPRESENTATIVE NAME]
Title:
[REPRESENTATIVE TITLE]








--------------------------------------------------------------------------------

 
1
If this is an incentive stock option, it (plus the Employee’s other outstanding
incentive stock options) cannot be first exercisable for more than US $100,000
in any calendar year.  Any excess over US $100,000 is a nonstatutory stock
option.

 

 
 

--------------------------------------------------------------------------------

 

NU SKIN ENTERPRISES, INC.
2010 OMNIBUS INCENTIVE PLAN
MASTER PERFORMANCE STOCK OPTION AGREEMENT
 
This Master Performance Stock Option Agreement (the “Master Agreement”) is
entered into effective as of the “Effective Date” set forth below, by and
between Nu Skin Enterprises, Inc., a Delaware corporation (the “Company”), and
the undersigned “Employee,” subject to the terms and conditions of the Nu Skin
Enterprises, Inc. 2010 Omnibus Incentive Plan (the “Plan”).  In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Master Agreement, the terms and conditions of the Plan shall
prevail.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Master Agreement.


1.           Definitions.
 
(a) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Exchange Act.
 
(b) “Common Stock” means the Class A common shares of the Company, par value
$0.01 per share.
 
(c) “Cause” shall mean the termination of the Employee’s employment with or
service to the Company (for purposes of this definition, Company shall refer to
the Company and any Subsidiaries of the Company) because of:
 
(i) a material breach by the Employee of any of the Employee’s obligations under
the Company’s Key Employee Covenants or any employment agreement, which breach
is (i) not cured within any applicable cure period set forth in the Key Employee
Covenants or employment agreement, and (ii) materially injurious to the Company;
 
(ii) any willful violation by the Employee of any material law or regulation
applicable to the business of the Company, which is materially injurious to the
Company, or the Employee’s conviction of, or a plea of nolo contendre to, a
felony or any willful perpetration of common law fraud; or
 
(iii) any other willful misconduct by the Employee that is materially injurious
to the financial condition or business reputation of, or is otherwise materially
injurious to, the Company.
 
(d) “Continuous Service” means that the Employee’s service with the Company or a
Subsidiary, whether as an Employee, Director, or Consultant, is not interrupted
or terminated. The Employee’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Employee
renders service to the Company or a Subsidiary as an Employee, Consultant, or
Director, or a change in the entity for which the Employee renders such service,
provided that there is no interruption or termination of the Employee’s
Continuous Service. For example, a change in status from an Employee of the
Company to a Consultant of a Subsidiary or a Director will not constitute an
interruption of Continuous Service. Subject to the requirements of applicable
law, the Committee, in its sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by the Company or a Subsidiary, including sick leave, military leave or
any other personal leave.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(e) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code for all Incentive Stock Options.  For
all other Options, “Disability” means the Employee (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
(b) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death, or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Employee’s employer. Any question as to
the existence of that person’s physical or mental impairment as to which the
person or person’s representative and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to the person and the Company (or its Subsidiary, as applicable).  If the person
and the Company (or its Subsidiary, as applicable) cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two (2) physicians shall select a third (3rd) who shall make such determination
in writing. The determination of Disability made in writing to the Company or a
Subsidiary and the person shall be final and conclusive for all purposes of the
Options.
 
(f) “Forfeiture Event” means
 
(i) a material breach by the Employee of any of the Employee’s obligations under
the Company’s Key Employee Covenants or any employment agreement, which breach
is (i) not cured within any applicable cure period set forth in the Key Employee
Covenants or employment agreement, and (ii) materially injurious to the Company;
 
(ii) any willful violation by the Employee of any material law or regulation
applicable to the business of the Company, which is materially injurious to the
Company, or the Employee’s conviction of, or a plea of nolo contendre to, a
felony or any willful perpetration of common law fraud; or
 
(iii) any other willful misconduct by the Employee that is materially injurious
to the financial condition or business reputation of, or is otherwise materially
injurious to, the Company; or
 
(iv) any material breach of the non-competition or non-solicitation provisions
of the Key Employee Covenant.
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
(g) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
2.           Master Agreement.  By executing this Master Agreement, the Employee
agrees that this Master Agreement shall govern all Options granted to the
Employee under the Plan on or after the Effective Date pursuant to a Stock
Option Grant Notice (“Grant Notice”) that incorporates by reference the terms of
this Master Agreement.  Each Option grant that is intended to be governed by
this Master Agreement shall incorporate all of the terms and conditions of this
Master Agreement and shall contain such other terms and conditions as the
Committee shall establish for the grant of options covered by such Grant
Notice.  In the event of a conflict between the language of this Master
Agreement and any Grant Notice, the language of the Grant Notice shall prevail
with respect to Options granted pursuant to that Grant Notice.  In order to be
effective, the Grant Notice must be executed by a duly authorized executive
officer of the Company.  The Employee will not be required to sign each Grant
Notice, but the Employee shall be deemed to have accepted the Grant Notice (and
all of the terms and conditions set forth therein) unless the Employee provides
written notice to the Plan administrator of the Employee’s rejection of the
Grant Notice and all of the Options granted pursuant to such Grant Notice within
20 days after receipt of the Grant Notice.
 
3.           Grant of Option.  The Company grants to the Employee, as of the
Date of Grant specified in the Grant Notice, an Option to purchase up to the
number of shares of the Company’s Common Stock (“Shares”) specified in the Grant
Notice.
 
4.           Vesting.  Each Option will vest and become exercisable as set forth
in the applicable Grant Notice, provided that vesting will cease upon the
termination of the Employee’s Continuous Service.
 
5.           Exercise Price.  An Option may be exercised, to the extent vested,
prior to the Expiration Date (unless earlier terminated) at the Exercise Price
(per Share) specified in the applicable Grant Notice.  The Exercise Price
indicated in a Grant Notice may be adjusted from time to time for various
adjustments in the Company’s equity capital structure, as provided in the Plan.
 
6.           Method of Payment.  Payment of the Exercise Price is due in full
upon exercise of all or any part of the Employee’s Options.  The Employee may
elect to make payment of the Exercise Price in cash, by check or pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
that, prior to the issuance of Common Stock, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate Exercise Price to the Company from the sales
proceeds.  Notwithstanding the terms of the previous sentence, the Employee may
not be permitted to exercise the Employee’s Options pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board if such
exercise would violate the provisions of Section 402 of the Sarbanes-Oxley Act
of 2002.
 
(a) The Company may permit the Employee to make payment of the Exercise Price,
in whole or in part, in Shares having a Fair Market Value equal to the amount of
the aggregate Exercise Price or such portion thereof, as applicable; provided,
however, that the Employee must satisfy all such requirements as may be imposed
by the Board including without limitation that the Employee has held such shares
for not less than six months (or such other period as established from time to
time by the Board in order to avoid a supplemental charge to earnings for
financial accounting purposes).
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b) Where the Employee is permitted to pay the Exercise Price of an Option by
delivering Shares, the Employee may, subject to procedures satisfactory to the
Board, satisfy such delivery requirement by presenting proof that the Employee
is the Beneficial Owner of such Shares, in which case the Company shall treat
the Options as exercised without further payment and shall withhold such number
of shares from the Option Shares acquired by the exercise of the Option.
 
(c) The Company may permit the Employee to make payment of the Exercise Price in
any other form permitted by the Plan as may be acceptable to the Committee, in
its sole discretion, including, without limitation, the withholding of Shares
otherwise issuable in connection with the exercise of the Option
 
7.           Whole Shares.  The Employee may exercise the Employee’s Options
only for whole Shares.
 
8.           Compliance.
 
(a) Notwithstanding anything to the contrary contained herein, the Employee may
not exercise the Employee’s Options unless the Shares issuable upon such
exercise are then registered under the Securities Act or, if such shares are not
then so registered, the Company has determined that such exercise and issuance
would be exempt from the registration requirements of the Securities Act. The
exercise of the Employee’s Options must also comply with other applicable laws
and regulations governing the Employee’s Options, and the Employee may not
exercise the Employee’s Options if the Company determines that such exercise
would not be in material compliance with such laws and regulations.
 
(b) Notwithstanding anything to the contrary contained herein, the Employee may
not exercise the Employee’s Options if the terms of the Plan do not permit the
exercise of Options, or if the Company exercises its rights under the Plan to
suspend, delay or restrict the exercise of Options.
 
9.           Term.  Subject to the provisions of the Plan and this Master
Agreement, the Employee may exercise all or any part of the vested portion of an
Option at any time prior to the earliest to occur of:
 
(a) the date on which the Employee’s Continuous Service is terminated for Cause;
 
(b) three (3) months after the termination of the Employee’s Continuous Service
for any reason other than for Cause or as a result of the Employee’s death or
Disability;
 
(c) twelve (12) months after the termination of the Employee’s Continuous
Service due to the Employee’s Disability;
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) twelve (12) months after the termination of the Employee’s Continuous
Service due to the Employee’s death; or
 
(e) the Expiration Date indicated in the Grant Notice.
 
Notwithstanding the foregoing, if the exercise of an Option is prevented by the
Company within the applicable time periods set forth in Sections 9(b) or (c) for
any reason, the Employee’s Option shall not expire before the date that is
thirty (30) days after the date that the Employee is notified by the Company
that the Option is again exercisable, but in any event no later than the
Expiration Date indicated in the Employee’s Grant Notice; provided, however,
that if the Grant Notice designates the Employee’s Option as an Incentive Stock
Option, and if any such extension causes the term of the Employee’s Option to
exceed the maximum term allowable for Incentive Stock Options, the Employee’s
Option shall cease to be treated as an Incentive Stock Option and instead shall
be treated thereafter as a Nonstatutory Stock Option.
 
10.           Exercise Procedures.
 
(a) Subject to Section 6 above and other relevant terms and conditions of the
Plan and this Master Agreement, the Employee may exercise the vested portion of
an Option during its term by delivering a notice of exercise (in a form
designated by the Company) specifying the number of Shares for which the Option
is being exercised, together with the Exercise Price, to the Plan administrator,
or to such other person as the Company may designate, during regular business
hours, together with such additional documents as the Company may then
reasonably require.
 
(b) By exercising an Option the Employee agrees that, as a condition to any
exercise of an Option, the Company may require the Employee to enter into an
arrangement providing for the payment by the Employee to the Company of any tax
withholding obligation of the Company (including any Subsidiary) arising by
reason of (1) the exercise of the Employee’s Option, or (2) other applicable
events (as described in Section 15 of this Master Agreement).
 
(c) The Employee’s participation in the Plan, including vesting in any Options,
will cease upon termination of Continuous Service for any reason (unless
otherwise provided in the Plan or this Master Agreement); for the purposes of
this Master Agreement, in the event of involuntary termination of Continuous
Service, the termination shall be effective as of the date stated in the
relevant notice of termination and, unless otherwise required by law, will not
be extended by any notice period or other period of leave under local
law.  Subject to applicable law, the Company shall determine the date of
termination in its sole discretion.
 
(d) If on the last day of the term of an Option the Fair Market Value of one
Share exceeds the per Share Exercise Price of the Option and the Employee has
not exercised the Option (or a tandem Stock Appreciation Right, if applicable)
and the Option has not expired, the Option shall be deemed to have been
exercised by the Employee on such day with payment made by withholding Shares
otherwise issuable in connection with the exercise of the Option.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
11           Documents Governing Issued Common Stock.  Shares that the Employee
acquires upon exercise of an Option are subject to the terms of the Plan, the
Company’s bylaws, the Company’s certificate of incorporation, any applicable
Master Agreement relating to such Shares, or any other similar document.  The
Employee should ensure that the Employee understands the Employee’s rights and
obligations as a stockholder of the Company prior to the time that the Employee
exercises an Option.
 
12           Limitations on Transfer of Options.  Options are not transferable,
except by will or by the laws of descent and distribution, and are exercisable
during the Employee’s life only by the Employee.  Any purported assignment,
alienation, pledge, sale, transfer or encumbrance, other than as expressly
permitted herein, shall be void and unenforceable against the Company and any
Subsidiary.  Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, the Employee may designate a
third party who, in the event of the Employee’s death, shall thereafter be
entitled to exercise the Employee’s Options.  In the absence of such
designation, the Employee’s Option shall remain exercisable by the Employee’s
executor or administrator, or the person or persons to whom the Employee’s
rights under this Master Agreement shall pass by will or by the laws of descent
and distribution, as the case may be.  Any heir or legatee shall take rights
herein granted subject to the terms and conditions hereof and in accordance with
such requirements as may be established by the Company from time to time.
 
13           Rights Upon Exercise.  The Employee will not have any rights to
dividends or other rights of a stockholder with respect to the Shares subject to
an Option until the Employee has given written notice of the exercise of the
Option, paid the Exercise Price and any applicable taxes for such shares in
full, satisfied any other conditions imposed by the Board pursuant to the Plan,
if applicable, and become a holder of record of the purchased Shares.
 
14           Forfeiture of Options and Related Gains.
 
(a) If at any time during the Employee’s Continuous Service or following the
termination of the Employee’s Continuous Service until the later of (i) the
twelve (12) month anniversary of the termination of the Employee’s Continuous
Service for any reason, and (ii) the six (6) month anniversary of the date the
Employee exercises any outstanding Options, a Forfeiture Event occurs, then the
Company may, in the sole discretion of the Committee: (A) terminate this Master
Agreement and all rights with respect to any unexercised options; or (B) direct
that the Employee return for cancellation (without the payment of any
consideration) any Shares plus pay the Company the amount of any proceeds from
the sale of Shares to the extent such Shares were received upon the exercise of
any of the Employee’s Options (i) during the 12 month period immediately
preceding the Forfeiture Event or (ii) upon or after the occurrence of any such
Forfeiture Event.  The Company shall determine the manner of the recovery of any
such amounts which may be due and which may include, without limitation, set-off
against any amounts which may be owed by the Company or any of its Subsidiaries
to the Employee.
 
(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company with any financial reporting requirement
under the securities laws, the Committee may terminate any Options granted
hereunder or require you to reimburse the Company the amount of any payment or
benefit received upon exercise of any Option granted hereunder to the extent the
Option would not have been earned or accrued after giving effect to the
accounting restatement.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
15           Responsibility for Taxes and Notice Requirement.
 
(a) Regardless of any action the Company or, if different, the Employee’s
employer (the “Employer”) takes with respect to any or all income tax (including
federal, state and other taxes), social insurance, payroll tax or other
tax-related withholding (“Tax-Related Items”), the Employee acknowledges that
the ultimate liability for all Tax-Related Items legally due by the Employee is
and remains the Employee’s responsibility and that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Options, including
the grant of the Options, the vesting of the Options, the exercise of the
Options, the subsequent sale of any Shares acquired upon exercise and the
receipt of any dividends; and (ii) do not commit to structure the terms of the
grant or any aspect of the Options to reduce or eliminate the Employee’s
liability for Tax-Related Items.
 
(b) The Employee may not exercise an Option unless and until the tax withholding
obligations of the Company and/or any Subsidiary are satisfied or appropriate
arrangements (acceptable to the Company) are made therefor, and the Employee
authorizes the Company and its Subsidiaries to take such action as may be
necessary to satisfy any such tax withholding obligations.
 
(c) If permissible under local law and regulations, the Employee authorizes the
Company and/or the Employer, at their discretion, to satisfy the obligations
with respect to Tax-Related Items by one or a combination of the following:  (i)
selling or arranging for the sale of Shares otherwise deliverable to the
Employee upon exercise of the Options; (ii) withholding from the Employee’s
wages or other cash compensation payable to the Employee by the Company or the
Employer (whether in cash, securities or other property); (iii) withholding from
proceeds of the sale of Shares purchased upon exercise of the Options (including
by means of a “same day sale” program developed under Regulation T as
promulgated by the Federal Reserve Board to the extent permitted by the Company
and applicable law, including, but not limited to, Section 402 of the
Sarbanes-Oxley Act of 2002); or (iv) withholding in Shares, provided that the
Company only withholds the amount of Shares necessary to satisfy the minimum
withholding amount.  Finally, the Employee will pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of the Employee’s participation in the Plan
that cannot be satisfied by the means previously described.
 
(d) The Company may permit the Employee to make provision for the payment of any
tax withholding obligation by delivering shares, or authorizing the Company to
withhold shares, of Common Stock having a Fair Market Value equal to the amount
of such taxes or a portion thereof, as applicable.  Where the Employee is
permitted to pay the taxes relating to the exercise of an Option by delivering
shares of Common Stock, the Employee may, subject to procedures satisfactory to
the Board, satisfy such delivery requirement by presenting proof that the
Employee is the Beneficial Owner of such shares of Common Stock, in which case
the Company shall treat the taxes as paid without further payment and shall
withhold such number of shares from the shares acquired by the exercise of the
Option.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(e) The Company may refuse to deliver any of the Shares if the Employee fails to
comply with the Employee’s obligations in connection with the Tax-Related Items
described in this Section.
 
(f) The Employee agrees to promptly notify the Company of any disposition of
shares issued pursuant to the exercise of an Incentive Stock Option that results
in a “disqualifying disposition” for purposes of Section 421 of the Code.
 
16           Nature of Grant.  In accepting the Options and signing this Master
Agreement, the Employee acknowledges that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan;
 
(b) the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future awards of Options, or benefits in
lieu of Options even if Options have been awarded repeatedly in the past;
 
(c) nothing in this Master Agreement or in the Plan shall confer upon the
Employee any right to continue in the employment or service of the Employer or
the Company for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Employer or the Company, which rights are
hereby expressly reserved, to terminate the Employee’s employment or service at
any time for any reason, with or without cause except as may otherwise be
provided pursuant to a separate written employment agreement.  In addition,
nothing in this Master Agreement or the Plan shall obligate the Company or the
Employee’s Employer or any of its Subsidiaries, their respective stockholders,
Boards of Directors, officers or employees to continue any relationship that the
Employee might have as a Director or Consultant or otherwise for the Employee’s
Employer or the Company or any of its Subsidiaries;
 
(d) all decisions with respect to future grants of Options, if any, will be at
the sole discretion of the Company;
 
(e) the Employee’s participation in the Plan is voluntary;
 
(f) Options are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(g) in consideration of the grant of Options, no claim or entitlement to
compensation or damages arises from termination of the Options or diminution in
value of the Options or Shares received upon vesting of Options resulting from
termination of the Employee’s employment or other service-providing relationship
with the Company or Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and the Employee irrevocably releases the Company
and the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Master Agreement, the Employee shall be deemed
irrevocably to have waived the Employee’s entitlement to pursue such claim; and
 
(h) in the event of the termination of the Employee’s Continuous Service
(whether or not in breach of local labor laws), the Employee’s right to receive
Options and vest under the Plan, if any, will terminate effective as of the date
that the Employee is no longer actively employed or providing service and will
not be extended by any notice period mandated under local law (e.g., active
employment or service would not include a period of “garden leave” or similar
period pursuant to local law); the Committee shall have the exclusive discretion
to determine when the Employee is no longer providing Continuous Service for
purposes of the Plan.
 
17           Severability.  If any one or more terms, provisions, covenants or
restrictions contained herein shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.
 
18           Notices.  Any notices provided for in this Master Agreement
(including the notice of exercise required under Section 10 of this Master
Agreement) or the Plan shall be given in writing and shall be deemed effectively
given upon receipt, or in the case of notices delivered by mail, five (5) days
after deposit in the United States mail (or with another delivery service),
certified or registered mail, return receipt requested or postage
prepaid.  Notices from the Company will be provided to the Employee at the last
address the Employee provided to the Company and will be deemed effectively
given to the Employee at that address.
 
19           Signature in Counterparts.  This Master Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
20           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan, Options
granted under the Plan or future Options that may be granted under the Plan by
electronic means or to request the Employee’s consent to participate in the Plan
by electronic means.  The Employee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
21           Option Subject to Plan Document.  By entering into this Master
Agreement, the Employee agrees and acknowledges that the Employee has received
and read a copy of the Plan and this Master Agreement.  The Option is subject to
the terms and provisions of the Plan, this Master Agreement and the applicable
Grant Notice.
 
22           Choice of Law.  The interpretation, performance and enforcement of
this Master Agreement shall be governed by the laws of the State of Utah,
without regard to principles of conflicts of laws.
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Master Agreement effective as
of [EFFECTIVE DATE] (the “Effective Date”).
 


 


 

 
NU SKIN ENTERPRISES, INC.
 
By:
 
Name:
[REPRESENTATIVE NAME]
Title:
[REPRESENTATIVE TITLE]



 


 

 
EMPLOYEE
   
Name:
[EMPLOYEE NAME]
Address:
[EMPLOYEE ADDRESS]






 
 

--------------------------------------------------------------------------------

 
